Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  154552 & (88)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 154552
                                                                   COA: 325313
                                                                   Saginaw CC: 14-039760-FC
  JOHN HENRY GRANDERSON,
             Defendant-Appellant.
  _________________________________________/

         By order of September 27, 2018, the application for leave to appeal the September
  13, 2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Swilley (Docket No. 154684). On order of the Court, the case having been
  decided on July 17, 2019, 504 Mich 350 (2019), the motion for leave to file supplemental
  brief is GRANTED. The application is again considered and, pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of
  Appeals for reconsideration in light of Swilley.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2019
         p1120
                                                                              Clerk